  Case: 1:05-cr-00471 Document #: 1569 Filed: 04/21/20 Page 1 of 6 PageID #:9388




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


UNITED STATES OF AMERICA                 )
                                         )
      vs.                                )             Case No. 05 CR 471-4
                                         )
MICHAEL ERVIN                            )


                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      In 2005, Michael Ervin was charged along with others for conspiracy to distribute

more than 50 grams of crack cocaine and related offenses. He pled guilty in August

2006. At the time, the governing statute imposed a mandatory minimum sentence of 10

years imprisonment and a maximum sentence of life imprisonment for crack cocaine

offenses involving more than 50 grams.

      At sentencing, the Court concluded that Ervin was responsible for over 1.5

kilograms of crack cocaine, which resulted in a Sentencing Guidelines offense level of

37. Due to his prior convictions, Ervin qualified as a career offender under the

Guidelines, but that determination resulted in a lower offense level (34), so the Court

applied the higher offense level that had been calculated based on the drug quantity.

Ervin's resulting advisory sentencing range was 360 months to life. The government

asked for a sentence of 540 months (45 years); the defense asked for sentence of 120

months (10 years), the mandatory minimum. The Court imposed a sentence of 300

months imprisonment (25 years).

      On appeal, the Seventh Circuit remanded the case to permit the Court to
  Case: 1:05-cr-00471 Document #: 1569 Filed: 04/21/20 Page 2 of 6 PageID #:9389




resentence Ervin after considering the Guidelines' disparity in treatment of crack

cocaine as compared with powder cocaine. At the time of resentencing, the higher

advisory sentencing range for Ervin was the one calculated under the career offender

guideline, which was 262 to 327 months. On August 5, 2010, the Court imposed a

sentence of 240 months (20 years).

      The Fair Sentencing Act, which was adopted on August 3, 2010, two days before

Ervin's resentencing, increased the amount of crack cocaine needed to trigger the

statutory range of a minimum of 10 years imprisonment and a maximum of life. This

revision applied to any offender who committed a crack cocaine offense before August

3, 2010 but was not sentenced until after that date. That said, the Fair Sentencing Act

did not have a real impact on Ervin's revised sentence. Rather, the lower sentence was

attributable to the Court's consideration of the crack/powder disparity under the

Sentencing Guidelines.

      Ervin, who has been imprisoned since his arrest in or about May 2005, has now

moved the Court under the First Step Act for a further reduction of his sentence.

Section 404(b) of the Act states as follows:

      (b) Defendants Previously Sentenced.—A court that imposed a
      sentence for a covered offense may, on motion of the defendant, the
      Director of the Bureau of Prisons, the attorney for the Government, or
      the court, impose a reduced sentence as if sections 2 and 3 of the Fair
      Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372) were in
      effect at the time the covered offense was committed.

Pub. L. 115-291, 132 Stat. 5194, § 404(b). Section 404(a) of the Act defines "covered

offense" as follows:

      (a) Definition of Covered Offense.—In this section, the term
      ``covered offense'' means a violation of a Federal criminal statute, the
      statutory penalties for which were modified by section 2 or 3 of the

                                               2
  Case: 1:05-cr-00471 Document #: 1569 Filed: 04/21/20 Page 3 of 6 PageID #:9390




       Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), that
       was committed before August 3, 2010.

Id. § 404(a).

       The first question is whether the Court imposed Ervin's sentence "for a covered

offense" within the meaning of section 404(a). The answer is yes. The Court

sentenced Ervin for violation of a criminal statute for which the statutory penalties were

modified under the Fair Sentencing Act. The government contends that in determining

whether Ervin was sentenced for a covered offense, the Court should look to whether

the Fair Sentencing Act affected the sentence in his particular case—which it did not, as

the Court has indicated. In support of this argument, the government contends that in

the phrase, "a violation of a Federal criminal statute, the statutory penalties for which

were modified," the words "for which" modify the term "violation," and "violation" should

in turn be read as focusing on the particular facts of the defendant's case, not the

federal criminal statute he violated.

       This is a tortured and unnatural reading of the statutory language. The phrase in

question refers to whether "the statutory penalties" were modified, which reflects a focus

on the criminal statute that was violated, not on the facts of the defendant's particular

case. And the most natural reading of the words "for which" is to take them as

referencing the nearest antecedent, which in this case is "a Federal criminal statute."

For these reasons and those discussed by Judge William Smith in United States v.

Pierre, 372 F. Supp. 3d 17, 21-22 (D.R.I. 2019), the Court agrees with the majority of

judges who have determined that section 404(b) calls for a court to examine whether

the penalties for the criminal statute that was violated were modified under the Fair

Sentencing Act, not at the facts of the defendant's particular case. Accord, e.g., United

                                             3
  Case: 1:05-cr-00471 Document #: 1569 Filed: 04/21/20 Page 4 of 6 PageID #:9391




States v. Wright, No. 03 CR 362-2, 2019 WL 3231383, at *3 (N.D. Ill. July 18, 2019)

(Castillo, J.); United States v. Johnson, No. 01 CR 543, 2019 WL 2590951, at *3 (N.D.

Ill. June 24, 2019) (Leinenweber, J.). The Court therefore concludes that Ervin is

eligible for a reduction of his sentence under section 404(b) of the Fair Sentencing Act.

       The next question is whether the Court should reduce Ervin's sentence. The

Court has reviewed all of the materials submitted in connection with Ervin's original

sentencing in 2007 and his resentencing in 2010. The offense he committed was quite

severe; he was a high-ranking member of a street gang who, over a period of years,

collected a "street tax" from dealers who were selling drugs for the gang. And the gang

distributed a very significant quantity of heroin and crack cocaine, highly dangerous

narcotics the sale and use of which have caused untold harm to people and

communities in the Chicago area and elsewhere. Moreover, Ervin had a significant

criminal history prior to his conviction for this offense, including a 1986 conviction for

robbery at age 19; a 1988 weapons conviction at age 22 for which he received a prison

sentence along with revocation of his probation on the robbery offense; a narcotics

possession offense at age 26 for which he received another prison term; another

weapons possession offense at age 27, resulting in his third prison term; a conviction at

age 29 for narcotics distribution and weapons possession, resulting in another prison

term; and an assault conviction in Missouri at age 33, resulting in a suspended

sentence and a term of probation.

       In addition, at Ervin's original sentencing, the government presented evidence of

Ervin's involvement in violent activity, specifically a shooting (which did not result in

anyone actually being shot). The Court, after hearing this evidence and considering



                                              4
  Case: 1:05-cr-00471 Document #: 1569 Filed: 04/21/20 Page 5 of 6 PageID #:9392




both sides' arguments, concluded that Ervin presented "a significant danger to the

public." May 23, 2007 Tr. (dkt. 920-4) at 54 (ECF page 55 of 61). The Court rejected

Ervin's argument for a ten-year sentence, stating:

       I don't think I can make any prediction or assumption or inference that I'm
       comfortable with that Mr. Ervin would at any time in the near future, even
       with supervision, be able to be drug free and crime free at the same time.
       And for that reason, there's a significant need to protect the public.

Id. at 55 (ECF page 56 of 61). The Court also rejected, however, the government's

argument for a forty-five-year sentence, finding it excessive, in part because "I do think

that at some point in the future, and it's difficult to predict precisely when that would be,

that Mr. Ervin is unlikely to be a danger to anybody." Id. at 57 (ECF page 58 of 61).

       Finally, Ervin's motion and accompanying exhibits reflect that he has made a

diligent effort to improve himself while incarcerated. The presentence report reflects

that he has a very supportive family. And he has served just short of 15 years in

custody, vastly more than the longest period of incarceration he had served before this,

which appears to have been three years or perhaps a bit less. And at least at matters

currently stand, following his release from prison, Ervin will be on supervised release for

the rest of his life, and the Court will not hesitate to send him back to prison for violating

his supervised release if he goes astray. But because Ervin is now 52 years old and

has nearly a third of his life in custody for the present offenses, there is good reason to

hope that he has had enough of prison and thus that he will not return to his previous

criminal lifestyle following release. In addition, the lifetime term of supervised release

imposed in the original sentence will enable sufficient monitoring of whether Ervin has,

in fact, turned a corner in his life.

       In sum, the Court finds that a reduced sentence as set out below will be

                                              5
  Case: 1:05-cr-00471 Document #: 1569 Filed: 04/21/20 Page 6 of 6 PageID #:9393




sufficient, but not greater than necessary, to accomplish the purposes set out in 18

U.S.C. § 3553(a).

                                      Conclusion

      For the reasons stated above, the Court grants Michael Ervin's motion for a

reduced sentence [1539], terminates as moot his motion for a copy of docket entries

relating to the motion [1560], and reduces Ervin's sentence on count 1 by 18 months, to

a total of 222 months. As before, the sentence on count 1 will run concurrent with

Ervin's 48-month sentences on counts 17 and 18, which are also concurrent with each

other. All other terms of the judgment dated August 5, 2010 [1221] remain unchanged,

including the lifetime term of supervised release, which the Court finds necessary given

Ervin's previous criminal history and the other factors set out when the Court

pronounced sentence originally. The Court directs the Clerk to prepare an amended

judgment and commitment order for entry by the Court.

Date: April 21, 2020

                                                ________________________________
                                                     MATTHEW F. KENNELLY
                                                     United States District Judge




                                            6
